Title: From George Washington to James Mercer, 19 July 1773
From: Washington, George
To: Mercer, James



Dear Sir,
Mount Vernon July 19th 1773

As I neglected to have the Mortgage which you gave me on the  day of March twelvemonths (of Sundry Negroes therein mentioned) Recorded in time by which the efficacy so far as others are concernd is lost to me, I should be obliged to you for renewing of it, or giving me such other security for the Sum then due as shall be adequate to the purpose. The Duty which urges me to make this request will I am perswaded plead my excuse with you for the doing of it, as I have been told that both your Fathers & Brothers Affairs are a good deal Involvd in perplexity and distress towards which I do not want to contribute further than is necessary to my own justification & Security.
As Negro’s are a very uncertain & precarious Security, and as you seem unwilling to ask any Gentleman to become personally bound, is there any Land unincumberd that you could give a Mortgage on? if there is, I had rather have it, if the Title is clear and indisputable and of sufficient value than Negroes; but am content notwithstanding to have a fresh Mortgage on the same Negroes if they are still living and under no legal disability—

Please to let me hear from you on this Subject by the Post, and you will very much oblige Dr Sir Yr Most Obedt Servt

Go: Washington

